Citation Nr: 0105370	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a psychiatric 
disability.

Entitlement to service connection for prostate cancer due to 
Agent Orange exposure.

Entitlement to an increased evaluation for duodenal ulcer 
with transthoracic vagotomy, currently rated 40 percent 
disabling.

Entitlement to an increased evaluation for a ventral hernia, 
incisional, post operative, currently rated 20 percent 
disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1964.

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied service connection for a 
psychiatric disability and continued a 40 percent disability 
evaluation for duodenal ulcer with transthoracic vagotomy.  
This appeal also arises from a December 1999 rating decision 
which denied service connection for prostate cancer due to 
Agent Orange exposure; increased the disability evaluation 
for a ventral hernia, incisional, post operative, from 
noncompensable to 20 percent; and denied the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.

This final decision will be limited to the issues of service 
connection for prostate cancer due to Agent Orange exposure, 
an increased evaluation for duodenal ulcer with transthoracic 
vagotomy, an increased evaluation for a ventral hernia, 
incisional, post operative and a total rating for 
compensation purposes based on individual unemployability.  
The remaining issue will be addressed in the remand portion 
of this decision.



FINDINGS OF FACT

1.  The veteran was treated for prostate cancer in 1998; the 
veteran did not serve in Vietnam and has not identified where 
he was exposed to Agent Orange.

2.  The evidentiary record demonstrates that the veteran, as 
a result of duodenal ulcer with transthoracic vagotomy, 
experiences vomiting, melena and manifestations of anemia, 
resulting in definite impairment of his health.

3.  The manifestations of the veteran's ventral hernia, 
incisional, post operative, are productive of no more than 
healed postoperative wounds without need for a belt.

4.  The veteran has service-connected disabilities of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or as the result of 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000)

2.  The criteria for the assignment of 60 percent disability 
evaluation for duodenal ulcer with transthoracic vagotomy 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Code 
7305 (2000).

3.  The criteria for an increased evaluation for ventral 
hernia, incisional, post operative, have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 
7339 (2000).

4.  The veteran is unemployable by reason of service-
connected disabilities.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.340, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on a pre-
induction examination in July 1962 the veteran's 
genitourinary system was found to be normal.  The service 
clinical records did not include any references to prostate 
cancer by way of complaints, findings, treatment or 
diagnosis.  On examination in August 1964 for separation from 
service the veteran's genitourinary system was again found to 
be normal.  In the summary of defects and diagnoses prostate 
cancer was not noted.

In a May 1968 rating decision service connection was granted 
for a duodenal ulcer.  A 20 percent disability evaluation was 
assigned.  In a March 1970 rating decision the disability was 
expanded to include transthoracic vagotomy.  In a June 1974 
rating decision the disability evaluation for the veteran's 
post operative duodenal ulcer with transthoracic vagotomy was 
increased to 40 percent.  In June 1986 service connection was 
granted for a ventral hernia, post operative, and a 
noncompensable disability evaluation was assigned.

VA outpatient treatment records reflect that a prostate 
specific antigen level of 13.3 was reported in June 1994 and 
later that a same year he was referred for evaluation to rule 
out prostate carcinoma. 

In July 1995, when the veteran initiated his claim for an 
increased evaluation for post operative duodenal ulcer with 
transthoracic vagotomy, the 40 percent disability evaluation 
remained in effect.  In December 1995 treatment records were 
received from C.G., M.D., showing that the veteran was seen 
in 1994 for a number of conditions, including his ventral 
hernia and his gastrointestinal disability.

At the time of a September 1996 VA examination, the veteran 
related that he had twice had hernia repair and that for the 
past ten years or more he had had a symptom complex which 
consisted of pain around the umbilicus at the two operative 
sites after he ate.  He stated that if he ate anything but 
pasta, ground turkey, broccoli and steamed apples, he got 
nausea, vomiting, periumbilical pain and diarrhea as well as 
seeing peristalsis in the thin abdominal wall to the right of 
the umbilicus.

The symptom complex limited both the amount and type of foods 
the veteran could eat.  His weight was currently one hundred 
and thirty-two pounds and had been as low as one hundred and 
twenty pounds.  He reported that, after eating, he had to lie 
down to sleep for one-half hour as it took all of his energy 
to digest his food.

On examination, the veteran was observed to be trim and did 
not appear ill.  There was a well healed scar, which was not 
tender to touch and did not appear abnormal, and was twelve 
inches in length, over the left thorax.  It was noted that 
the veteran reported he would also vomit, perhaps twice a 
month, if he got around certain smells.  It was indicated 
that he had never bled and that there was pain to the right 
of the umbilicus in the multiple operated area.

A complete blood count showed that the veteran's red blood 
count, hemoglobin and hematocrit levels were low.  The 
impression on an upper gastrointestinal study was status post 
vagotomy, no esophageal abnormalities identified and 
essentially normal small bowel follow through with no 
evidence of recurrent paraumbilical hernia.  The following 
month the impression on endoscopy was status post antrectomy.  
The afferent and efferent loops were normal as was the 
anastomotic site.  There was mild erythema of the lower 
esophagus with an irregular Z-line.

The VA examiner's impression was that the veteran had poor 
gastric emptying and reflux.  The examiner noted that, with 
respect to the meaning of the nausea, vomiting, pain and 
diarrhea after the veteran ate, based upon normal barium 
studies and the veteran's current weight, the examiner 
suggested that this was not of major nutritional significance 
or physiologically significant.

As previously noted, the January 1997 rating decision 
continued the 40 percent disability evaluation for duodenal 
ulcer with transthoracic vagotomy.

VA medical records show that a prostate biopsy of the veteran 
was performed in May 1998.  The pathology report reflects 
that, on microscopic diagnosis, six cores of prostatic tissue 
showed moderately well differentiated adenocarcinoma 
involving five of the cores.

In the veteran's February 1999 claim for a total rating for 
compensation purposes based on individual unemployability he 
related that he became too disabled to work in February 1988.  
He reported that he had completed high school and had 
attended college for three years.  He indicated that he had 
worked in a government bookstore as a clerk from 1985 to 1988 
and had worked as a procurement clerk in 1995.

The Government Printing Office, in a May 1999 statement, 
indicated that the veteran had worked as a bookstore clerk 
from February 1985 to April 1988, was not assigned to cleanup 
duties because of disability and was given disability 
retirement.

VA outpatient treatment records reflect that a computerized 
tomography scan of the abdomen in September 1999 revealed a 
small defect in the midline fascia anteriorly with some 
omental fat herniating through the defect.

An examination for the VA was conducted in October 1999.  At 
this time the veteran reported constant dull abdominal pain 
and sharp abdominal pain after eating.  The pain was centered 
in the mid-portion of the left upper quadrant; he took 
medication but this did not help.  He noted nausea and 
vomiting three or four times weekly.  There was no blood in 
his stools.  He noted alternating constipation and diarrhea 
of unknown frequency.

The veteran was observed to be somewhat chronically ill 
appearing, holding his abdomen with his left hand to protect 
it.  There were multiple surgical scars, all of which were 
nontender without keloid, ulcer or inflammation.  There was a 
ventral hernia, 6 cm. by 6 cm. in diameter, and there was 
tenderness in the region.  The hernia was round, was not 
incarcerated or strangulated and was reducible.

A complete blood count showed that the veteran's red blood 
count, hemoglobin and hematocrit levels were low and the 
diagnoses included anemia.  The examiner observed that the 
veteran was thin and that there was some malnutrition.  It 
was noted that, regarding the effect of the veteran's 
abdominal condition on his daily activity, this was moderate 
due to pain and lack of energy.

VA hospital records reflect that the veteran underwent 
surgery in October 1999.  The procedures were scar revision 
and incisional hernia repair with mesh.  It was noted that 
the operation was completed without any complications.  On 
discharge from the hospital it was reported that he was 
tolerating a regular diet.

The following month a claim for a compensable evaluation for 
the ventral hernia was received from the veteran.  As 
previously noted, the December 1999 rating decision assigned 
a 20 percent disability evaluation for ventral hernia, 
incisional, post operative. 

A VA physician, in a statement received in December 1999, 
related that, after the October 1999 surgery, the veteran 
continued to feel weak and that recuperation after the 
procedure had been slow.

Additional VA outpatient treatment records indicate that in 
January 2000 a history of progressive tenderness/pain at the 
superior margin of the healed incision was noted.  In 
February 2000 it was reported that the veteran had concerns 
about abdominal pain and blood in stool.  In April 2000 it 
was related that the etiology of the veteran's pain was 
unclear with no evidence of recurrent hernia on examination 
and ultrasound.  It was noted that this might represent 
normal wound healing and associated soreness.

In a February 2000 statement the VA physician who wrote the 
December 1999 statement, indicated that the veteran had been 
evaluated several times in the past for pain in the abdomen 
related to his ventral hernia.  It was noted that he was also 
being treated for gastroesophageal reflux disease, chronic 
obstructive pulmonary disease and hypertension.  It was 
concluded that these conditions, combined with the veteran's 
persistent pain, made it nearly impossible for him to work.

An examination was conducted for the VA in May 2000.  The 
veteran reported reflux.  He stated that he either spat up 
blood or had blood in the stools in December 1999.  His 
appetite was okay on his diet and he noted diffuse abdominal 
pain.  This occurred anytime, particularly after eating.  It 
was relieved somewhat by medication.  He ate five times a 
day.  He reported constipation as well as diarrhea.  His legs 
swelled.  

On examination the veteran was holding onto his abdominal 
wall.  There were multiple scars on the abdomen, five in 
total.  In the left upper quadrant extending over the left 
costal margin, there was a greater than 10 cm. linear long 
scar.  In the midline there was a 12.5 cm long scar.  In the 
right and lower abdomen there were three scars measuring 1 
cm. in diameter, 3 cm. in diameter and 7.5 cm. in diameter.  
There was no keloid.

There was diffuse tenderness in the periumbilical region, 
particularly around the veteran's midline scar.  It was 
difficult to palpate due to guarding.  There appeared to be a 
right lower quadrant hernia, 6 cm. by 6 cm.  A complete blood 
count showed that the red blood count was decreased to 3.75, 
hemoglobin was decreased to 12.2 and hematocrit was decreased 
to 35.1.  The diagnoses were status post transthoracic 
vagotomy for duodenal ulcer with residual anemia; status post 
melena or hematemesis; status post multiple abdominal hernia 
repairs, last done in October 1999 with residual pain; and 
right lower quadrant hernia.

The examiner observed that the veteran was a sub-optimal and 
vague historian, who gave a history of peptic ulcer dating 
back to the 1960's when he had a vagotomy apparently.  He 
also reported five hernia repairs, the last in October 1999.  
It was not clear whether he had actually lost weight in the 
past six months.  Complete blood count results revealed a low 
red blood cell count, hematocrit and hemoglobin, indicating 
that he had anemia.  He appeared to have a right lower 
abdominal hernia, approximately 6 cm. in diameter, which was 
most likely an incisional type of hernia.  The veteran was 
holding his abdomen complaining of pain and abdominal exam 
was difficult due to guarding.  The veteran had not worked 
for more than 10 years.  The effect of his condition on daily 
activity was rated as at least moderate.

The VA physician who wrote the statements received in 
December 1999 and February 2000, in a September 2000 
statement, related that he was currently treating the veteran 
for chronic pain around his old abdominal incision.  The 
physician stated that the veteran was unable to work or 
engage in any gainful activity with his current progression 
of pain.  It was the physician's opinion that the veteran 
should be considered permanently and totally disabled.

The veteran, at a hearing on appeal, before the undersigned 
Member of the Board of Veterans' Appeals (Board), testified 
that he was not certain of where he was exposed to Agent 
Orange as he served on active duty at Fort Knox, Fort Gordon 
and Fort Benning as well as in Germany.

Analysis

The veteran is seeking service connection for prostate cancer 
due to Agent Orange exposure and increased evaluations for 
duodenal ulcer with transthoracic vagotomy, and for a ventral 
hernia, incisional, post operative as well as a total rating 
for compensation purposes based on individual 
unemployability.  The Board finds that all necessary 
development has been accomplished and the duty to assist has 
bee satisfied pursuant to the provisions of 38 U.S.C.A. 
§ Chapter 51 (2000).

I.  Prostate Cancer

The veteran is claiming entitlement to service connection for 
prostate cancer due to Agent Orange exposure.  Service 
connection may be granted if the evidence demonstrates that 
the current disability resulted from an injury or disease 
incurred in or aggravated coincident with service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(the Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case the veteran does not contend nor does the 
evidence suggest that the claimed disability was incurred 
while on active duty.  Rather, he maintains that the prostate 
cancer is etiologically related to exposure to Agent Orange.  
The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994), 61 Fed. Reg. 57586, 89 (November 7, 1996).  
The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  

Under the provisions of 38 C.F.R. § 3.309(e) (2000), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (2000), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2000) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  However, the record, 
including testimony by the veteran, shows that the veteran 
did not serve in Vietnam and the veteran has further 
testified that he is not certain where he would have been 
exposed to an herbicide agent during service.

There is no competent medical evidence or opinion of any 
causal relationship between the veteran's diagnosis of 
prostate cancer in 1998 and his active duty service more than 
three decades earlier.  The veteran's personal opinion as to 
the etiological relationship between his service and the 
claimed disorder is not competent medical evidence as he is 
not qualified, as a lay person, to furnish medical opinions 
or diagnoses..  Espiritu, 2 Vet. App. 492, 494.  Moreover, 
the veteran concedes that he does not know where he would 
have been exposed to an herbicide agent in service and there 
is absolutely nothing in the record to suggest that the 
veteran was in fact exposed to an herbicide agent.

II. Increased Evaluations

A. Duodenal Ulcer with Transthoracic Vagotomy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia. 38 C.F.R. § 4.111. 

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records. 38 C.F.R. § 4.112.

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (2000).

Under 38 C.F.R. § 4.114 ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code 7348, the maximum disability evaluation 
assignable for a vagotomy is 40 percent.  Under this code, a 
recurrent ulcer following complete vagotomy should be rated 
under Diagnostic Code 7305 with a minimum rating of 20 
percent, and dumping syndrome should be rated under 
Diagnostic Code 7308.

Under Diagnostic Code 7305, moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss, or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, warrants a 40 percent 
evaluation.  A 60 percent disability evaluation is for 
assignment for severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.

Under Diagnostic Code 7308, for postgastrectomy syndrome, 
when severe, with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia, a 60 percent evaluation is 
warranted.  When moderate with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, a 40 
percent rating is warranted.

When the veteran was examined in September 1996 he reported 
he would vomit, perhaps twice a month, if he got around 
certain smells, and a complete blood count showed that the 
veteran's red blood count, hemoglobin and hematocrit levels 
were low.  The examiner suggested that, with respect to the 
meaning of the veteran's nausea, vomiting, pain and diarrhea 
after the veteran ate, based upon normal barium studies and 
the veteran's current weight, this was not of major 
nutritional significance or physiologically significant.

However, when the veteran was examined in October 1999 a 
complete blood count again showed that his red blood count, 
hemoglobin and hematocrit levels were low and the diagnoses 
included anemia.  The examiner observed that the veteran was 
thin and that there was some malnutrition.  Moreover, there 
was a moderate effect of the veteran's abdominal condition on 
his daily activity due to pain and lack of energy.

On examination the following May the veteran's symptomatology 
included melena in late 1999, diffuse abdominal pain daily, 
constipation and diarrhea.  Complete blood count results 
again revealed anemia.  The veteran held his abdomen 
complaining of pain and examiner concluded that the effect of 
his condition on daily activity was rated at least moderate.

Regarding the criteria required for an increased rating under 
Code 7305, severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, it would appear that the veteran does experience some 
vomiting as well as melena.  Moreover, manifestations of 
anemia have consistently been shown, resulting in impairment 
of the veteran's health.

The current manifestations of the veteran's duodenal ulcer 
with transthoracic vagotomy approximate the criteria for a 60 
percent disability evaluation.  Accordingly, the Board, after 
reviewing the various applicable rating criteria, concludes 
that the evidence warrants an increased evaluation for 
duodenal ulcer with transthoracic vagotomy.

B. Ventral Hernia

Under Diagnostic Code 7339, a 20 percent disability 
evaluation is warranted for a small post operative ventral 
hernia, not well supported by belt under ordinary conditions, 
or healed ventral hernia or post operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  A 40 percent disability evaluation is warranted for a 
large post operative ventral hernia, not well supported by 
belt under ordinary conditions.

In this case the Board finds that an increased evaluation for 
a ventral hernia, incisional, post operative, is not 
warranted.  In this regard, while the evidence shows that the 
veteran had had several surgeries on the ventral hernia, most 
recently in October 1999, the hernia was described as small 
in 1999.  Moreover, he is not shown to require a supportive 
belt, and it may not be concluded that the hernia is not well 
supported by a belt under ordinary conditions,.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against an increased evaluation for a ventral hernia, 
incisional, post operative.

III.  Total Rating for Compensation Purposes based on 
Individual Unemployability

The veteran is also seeking a total rating for compensation 
purposes based on individual unemployability.  The veteran, 
who received a high school education and attended college for 
three years and has work experience as a bookstore clerk and 
procurement clerk, is service-connected for duodenal ulcer 
with transthoracic vagotomy, rated 60 percent disabling; and 
for a ventral hernia, incisional, post operative, currently 
rated 20 percent disabling.  The question for consideration 
is whether the numerous manifestations of the veteran's 
service-connected disabilities, now preclude his employment.

At the December 2000 hearing on appeal the veteran testified 
that he had been denied employment by VA at least 100 times 
because of his service-connected disabilities.

The VA physician, identified as the veteran's treating 
physician, indicated in the February 2000 statement that the 
veteran had been evaluated several times in the past for pain 
in the abdomen related to his ventral hernia, that he was 
also being treated for gastroesophageal reflux disease, 
chronic obstructive pulmonary disease and hypertension and 
that these conditions, combined with the veteran's persistent 
pain, made it nearly impossible for him to work.  However, in 
the September 2000 statement, the physician stated that the 
veteran was unable to work or engage in any gainful activity 
with his current progression of pain and it was the 
physician's opinion that the veteran should be considered 
permanently and totally disabled.

The Board has considered the limitations placed upon the 
veteran as a result of his service-connected disabilities.  
The recent opinions present an approximate balance of 
positive and negative evidence.  Accordingly, the Board has 
concluded that the veteran's service-connected disabilities, 
in and of themselves, are so severe as to preclude him from 
all types of substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 4.16.  The benefit of the doubt has been resolved 
in the veteran's favor.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for prostate cancer and to 
an increased evaluation for ventral hernia, incisional, post 
operative, is denied and, to this extent, the appeal is 
denied.

Entitlement to an increased evaluation for duodenal ulcer 
with transthoracic vagotomy and to a total rating for 
compensation purposes based on individual unemployability is 
granted.  To this extent, the appeal is allowed, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

The veteran is also seeking service connection for a 
psychiatric disability which, in the January 1997 rating 
decision, was denied as not well-grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.
Accordingly, the remaining issue will be REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claim 
for service connection for a psychiatric 
disability.  If the remaining benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's  Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


